COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-11-00497-CV


JACK SPEER, INDIVIDUALLY AND                                      APPELLANT
D/B/A S&R ELECTRIC, INC.

                                       V.

CRESCENT ELECTRIC SUPPLY                                           APPELLEE
COMPANY


                                   ------------

          FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY

                                   ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      On January 30, 2012, we notified appellant that the trial court clerk

responsible for preparing the record in this appeal had informed the court that

payment arrangements had not been made for the clerk’s record as required by

Texas Rule of Appellate Procedure 35.3(a)(2). See Tex. R. App. P. 35.3(a)(2).

We stated that we would dismiss the appeal for want of prosecution unless

      1
      See Tex. R. App. P. 47.4.
appellant, within fifteen days, made arrangements to pay for the clerk’s record

and provided this court with proof of payment.

      Because appellant has not made payment arrangements for the clerk’s

record, it is the opinion of the court that the appeal should be dismissed for want

of prosecution.     Accordingly, we dismiss the appeal.      See Tex. R. App. P.

37.3(b), 42.3(b).

      Appellant shall pay all costs of the appeal, for which let execution issue.



                                                   PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: February 23, 2012




                                     2